REASONS FOR ALLOWANCE
Claims 1-10 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “the road sense assembly comprises a road sense motor, a second torque sensor, and a worm and gear; an output end of the road sense motor is connected with a gear end of the worm and gear through the second torque sensor, and a worm end of the worm and gear is fixed onto the first steering column; torque output from the road sense motor sequentially passes through the worm and gear and the first steering column to be transmitted to the steering wheel for forming a steering road sense…the steering control unit comprises a main controller and other vehicle state units; an input end of the main controller is electrically connected with each sensor, and obtains a first torque signal, a second torque signal, a third torque signal, a first current signal, a second current signal, a steering angle signal, and a steering tie rod displacement signal; the other vehicle state units provide a velocity signal and a yaw rate signal of a current vehicle state for the main controller; an output end of the main controller is connected with the road sense assembly, the electromagnetic clutch, the first motor, and the relay control unit; and the electromagnetic clutch comprises an armature, a driving shaft, a driven shaft, an electromagnet and a friction sheet group; the driving shaft is fixed to the first steering column in the axial direction, the driven shaft is fixed to the second steering column in the axial direction, the armature is sleeved over the driving shaft, and is able to axially move, the electromagnet is fixed onto the driving shaft, the friction sheet group is fixed onto the driven shaft, and the electromagnet is positioned between the armature and the friction sheet group; and an electromagnetic clutch control signal output by the main controller controls an on-off state of a coil, and further controls engagement and disengagement of the electromagnetic clutch” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                         


/TONY H WINNER/Primary Examiner, Art Unit 3611